Citation Nr: 1624039	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for subluxation of the lumbar spine with degenerative changes, currently rated as 20 percent disabling from April 1, 1999, to October 2, 2006, and as 60 percent disabling from October 3, 2006.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 5, 2005.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s) prior to April 5, 2005.

4.  Entitlement to a separate compensable disability rating for voiding dysfunction associated with the service-connected lumbar spine disability.

5.  Entitlement to a separate compensable disability rating for bowel dysfunction associated with the service-connected lumbar spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to March 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for subluxation of the lumbar spine and assigned a 10 percent initial rating from April 1, 1999.  

In an August 2003 rating decision, the RO granted a 20 percent initial rating for the disability from April 1, 1999.  In a March 2008 rating decision, the RO granted a 60 percent initial rating from October 3, 2006.  As those increases to the initial rating do not represent a full grant of the benefit sought, the Veteran's appeal was not abrogated, and the issue of entitlement to higher initial ratings for the service-connected lumbar spine disability remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board previously remanded these matters in February 2005, September 2006, September 2013, and September 2014.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference.  The hearing included testimony as to the issue of entitlement to SMC at the housebound rate prior to October 22, 2008, but not testimony as to the other issues listed on the title page.  A transcript of the hearing is of record.

Additionally, during the course of the appeal, the Veteran testified at a Travel Board hearing before another VLJ in October 2004.  A transcript of that hearing is also of record.  At the October 2004 Board hearing, the Veteran provided testimony as to the issue of entitlement to a higher initial rating for subluxation of the lumbar spine.  The VLJ who conducted the October 2004 Travel Board hearing is now retired.  In a July 2013 letter, the Board informed the Veteran that the VLJ who conducted his October 2004 hearing is no longer employed by the Board, and offered the Veteran the opportunity to testify at another hearing.  In July 2013, the Veteran indicated that he did not wish to appear at another Board hearing.

In the September 2013 decision, the Board found that the issue of entitlement to a TDIU from October 4, 2006, had been rendered moot, and referred the issue of entitlement to a TDIU prior to October 4, 2006, to the Agency of Original Jurisdiction (AOJ) for additional development.  The Veteran appealed the September 2013 Board action on the issue of entitlement to TDIU prior to October 4, 2006, to the United States Court of Appeals for Veterans Claims (Court). In May 2014, the Court issued an Order vacating the Board's action in that regard and remanding the issue to the Board consistent with a May 2014 Joint Motion for Partial Remand (Joint Motion).  According to the May 2014 Joint Motion, the issue of entitlement to TDIU for the time period prior to October 4, 2006, is inextricably intertwined with the issues remanded by the Board in September 2013 and should be remanded along with those claims.

In the September 2014 remand, the Board found that the Veteran submitted a timely notice of disagreement as to the issue of entitlement to an effective date prior to June 16, 2004, for the grant of service connection for right lower extremity radiculopathy, but had not yet been issued a statement of the case as to the matter.  The Board therefore remanded the issue for issuance of a statement of the case on the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the record reveals that the RO did, in fact, issue a statement of the case as to the issue in December 2013.  The Veteran did not submit a timely substantive appeal as to the December 2013 statement of the case.  Furthermore, following the September 2014 Board remand, the RO issued a rating decision in November 2014 granting an earlier effective date of March 27, 2003, for the grant of service connection for right lower extremity radiculopathy.  The Veteran did not submit a timely notice of disagreement as to the November 2014 rating decision.  Therefore, he did not timely appeal the issue of entitlement to an earlier effective date for the grant of service connection for right lower extremity radiculopathy to the Board.  As such, the issue is not on appeal at this time.  See 38 C.F.R. §§ 20.200, 20.302.

In the November 2014 rating decision, the RO also granted an earlier effective date of April 5, 2005, for the grant of a TDIU, and an earlier effective date of April 5, 2005, for the grant of SMC at the housebound rate.  As even earlier effective dates for those benefits are still available to the Veteran, the November 2014 rating decision's grant of earlier effective dates does not represent a full grant of the benefit sought.  Therefore, the Veteran's appeal of those issues was not abrogated, and the issues remain on appeal, as indicated on the title page.  See AB, 6 Vet. App. 35.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a separate compensable disability rating for voiding dysfunction associated with the service-connected lumbar spine disability and entitlement to a separate compensable disability rating for bowel dysfunction associated with the service-connected lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The probative evidence of record does not show that, from April 1, 1999, through October 2, 2006, the Veteran's subluxation of the lumbar spine with degenerative changes was manifested by ankylosis of the spine; severe limitation of motion of the lumbar spine; severe, recurrent attacks of intervertebral disc syndrome; incapacitating episodes due to intervertebral disc syndrome having a total duration of at least four weeks during the past twelve months; or forward flexion of the thoracolumbar spine limited to 30 degrees or less.

2.  The probative evidence of record does not show that, from October 3, 2006, the Veteran's subluxation of the lumbar spine with degenerative changes was manifested by complete ankylosis of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type); or by unfavorable ankylosis of the entire spine.

3.  The record does not show that the Veteran was unable to secure or follow a substantially gainful occupation prior to April 5, 2005.

4.  The Veteran did not have a single service-connected disability rated as 100 percent, and was not in receipt of a TDIU predicated on one disability, prior to April 5, 2005.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased initial rating for subluxation of the lumbar spine with degenerative changes, currently rated as 20 percent disabling from April 1, 1999, to October 2, 2006, and as 60 percent disabling from October 3, 2006 to the present, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5292, and 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5292, and 5293 (2003); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21; 4.71a, Diagnostic Codes 5237 and 5243 (2015).

2.  The criteria for entitlement to a TDIU prior to April 5, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

3.  The criteria for entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) prior to April 5, 2005, are not met.  38 U.S.C.A. § 1114(s), 5103A, 5107, (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for higher initial ratings for the service-connected lumbar spine disability arises from his disagreement with the initial ratings awarded following the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in October 2002.  The October 2002 statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning higher initial ratings for the disability.

An August 2007 letter notified the Veteran of the factors pertinent to the establishment of entitlement to a TDIU and a March 2009 letter notified the Veteran of the factors pertinent to the establishment of entitlement to SMC.  Therefore, the duty to notify as it pertains to those issues has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, identified private treatment records, and Social Security Administration records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in October 1999, June 2003, February 2006, August 2007, December 2007, November 2009, March 2010, October 2013, and May 2014 relevant to the issues decided herein.  The examiners considered the Veteran's reported symptomatology and provided the medical information necessary to address the rating criteria in this case, to include statements as to the functional loss attributable to the disabilities at issue on appeal and any likely additional functional loss due to repetitive use over time.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board acknowledges that the Veteran has taken issue with aspects of some of the examinations.  See "Statement in reply to SSOC on lumbar spine," received in November 2014.  For example, he contends that the December 2007 examiner did not use a goniometer to measure the ranges of motion during the examination, and that the May 2014 examiner did not look at him during straight-leg testing.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that VA examiners and other government employees have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  In this case, the Board has reviewed the VA examination reports and finds no clear evidence that the VA examiners did not conduct the examinations in an appropriate manner.  The examinations provide range-of-motion measurements in degrees, and include other findings relevant to assessing the severity of the Veteran's service-connected lumbar spine disability, such as the results of straight-leg testing, strength testing, and sensory testing.  The Veteran's statements alone do not constitute clear evidence showing that the examinations were not conducted in the regular manner appropriate for an examination of a lumbar spine disability.  Therefore, the Board finds the examinations to be adequate for decision-making purposes, and will proceed with appellate review.

The Veteran has not alleged that his service-connected lumbar spine disability has increased in severity since the May 2014 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  See, e.g., Appellant's Post-Remand Brief, received in April 2016.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Prior Board Remands

As noted in the Introduction, the Board remanded these issues in February 2005, September 2006, September 2013, and September 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, relevant to the matters decided herein, the February 2005 Board remand directed the AOJ to issue a supplemental statement of the case in consideration of any evidence received since a June 2004 supplemental statement of the case.  Pursuant to the February 2005 Board remand, the RO issued a supplemental statement of the case in March 2006.  Accordingly, the Board finds that VA at least substantially complied with the February 2005 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Relevant to the matters decided herein, the September 2006 Board remand directed the AOJ to schedule the Veteran for a VA medical examination to determine the current severity of his service-connected lumbar spine disability, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the September 2006 Board remand, the AOJ provided the Veteran with VA spine examinations in August 2007 and December 2007 that were consistent with and responsive to the remand directives, and readjudicated the claim.  Accordingly, the Board finds that VA at least substantially complied with the September 2006 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Relevant to the matters decided herein, the September 2013 Board remand directed the AOJ to obtain updated VA treatment records, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disability, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the September 2013 Board remand, the AOJ obtained updated VA treatment records, provided the Veteran with a VA spine examination in October 2013 consistent with and responsive to the remand directives, and readjudicated the claims in a December 2013 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the September 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Finally, relevant to the matters decided herein, the September 2014 Board remand directed the AOJ to issue a supplemental statement of the case as to the issues.  Pursuant to the September 2014 Board remand, the AOJ issued a supplemental statement of the case as to the issue of increased initial ratings for the service-connected lumbar spine disability in November 2014.  The AOJ did not issue a supplemental statement of the case as to the issues of entitlement to earlier effective dates for the grant of a TDIU and for the grant of SMC at the housebound rate.  Instead, the RO issued the November 2014 rating decision, which readjudicated those issues.  As noted in the Introduction, the November 2014 rating decision provided a partial grant of those issues.  The Board notes that the purpose of a supplemental statement of the case is "to inform the appellant of any material changes in, or additions to, the information included in the statement of the case or any prior supplemental statement of the case."  38 C.F.R. § 19.31.  The November 2014 rating decision provided the Veteran with such information.  As such, a remand to issue the Veteran a supplemental statement of the case in strict compliance with the September 2014 Board remand would provide no benefit to the Veteran, and is to be avoided.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Therefore, the Board finds that VA at least substantially complied with the September 2014 Board remand even though a supplemental statement of the case was not issued as to the TDIU and SMC issues.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013, and before another VLJ in October 2004.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJs asked the Veteran specific questions concerning the symptoms of and treatment for his service-connected lumbar spine disabilities and as to his reported housebound status.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the October 2004 hearing by an accredited representative from the American Legion, and at the May 2013 by an accredited representative from Disabled American Veterans.  Furthermore, the VLJs solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representatives.  The Veteran and his representatives have at no time suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria - Increased Rating for Subluxation of the Lumbar Spine

The Veteran seeks higher initial ratings for subluxation of the lumbar spine with degenerative changes.  The Veteran's service-connected lumbar spine disability has been rated as 20 percent disabling from April 1, 1999, the day following his discharge from active service, to October 2, 2006, and as 60 percent disabling from October 3, 2006, to the present.  The Veteran submitted his original claim for service connection for the lumbar spine disability within one year of his discharge from active service.  Therefore, the applicable rating period is from April 1, 1999, the day following his discharge from active service.  See 38 C.F.R. § 3.400 (2015).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

During the pendency of the claim, the regulations pertaining to the rating criteria for spinal disabilities were revised twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 51,454-56 (Aug. 27, 2003) (effective September 26, 2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent that case conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  In this case, neither revision of the regulations provides for retroactive application.  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes under 38 C.F.R. § 4.71a to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board will rate the Veteran's service-connected lumbar spine disability under both the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, and assign the Veteran the highest rating allowed under any of the applicable sets of diagnostic codes.

Under the rating criteria in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5286, pertaining to complete bony fixation (ankyloses) of the spine, provided a 60 percent rating for ankyloses in a favorable angle and a maximum 100 percent rating for complete bony fixation of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a (2002).

DC 5289, pertaining to ankylosis of the lumbar spine, provided a 40 percent rating for favorable ankylosis of the lumbar spine and a maximum 50 percent rating for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a (2002).

DC 5292, pertaining to limitation of motion of the lumbar spine, provided a 20 percent rating for moderate limitation of the lumbar spine and a maximum 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a (2002).

DC 5293, pertaining to intervertebral disc syndrome (IVDS) (preoperatively or postoperatively), provided a 20 percent rating for moderate, recurring attacks; a 40 percent rating for severe, recurrent attacks with little intermittent relief; and a maximum 60 percent rating for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of disease disc and with little intermittent relief.  38 C.F.R. § 4.71a (2002).

The words "severe," "moderate," and "mild" are not defined in the Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).  Moreover, guidance can be obtained from the revised criteria effective from September 26, 2003.  In adopting specific ranges of motion to define what is normal, as discussed below, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-September 2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in using the amended regulations pertaining to range of motion measurements for the spine as guidance in rating spine disabilities under the previous criteria.

The revisions to the rating criteria made effective September 23, 2002, provided amended criteria for rating IVDS.  Under the criteria in effect since September 23, 2002, a veteran is to be rated based either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Under these standards, a 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a maximum 60 percent rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).  For purposes of ratings under diagnostic code 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).

Under the revised rating criteria in effect since September 26, 2003, all spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability may receive a higher rating when rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  The criteria for rating IVDS were not revised; however, the diagnostic code for IVDS was changed to DC 5243.

The criteria under the General Rating Formula are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information).

Unfavorable ankylosis is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5237 through 5243, Note (1) (2015).

Summary of the Relevant Evidence

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but need not discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus on what the evidence shows or does not show relevant to the issues decided herein.

At a May 2003 decision review officer hearing at the RO, the Veteran reported constant back pain that radiates down his right leg.  He also described right leg numbness associated with the low back pain.  He further reported that the back pain was beginning to interfere with his work, as he had been disciplined for taking unexcused absences for the back pain.  In April 2004, the Veteran submitted an employee leave log showing numerous absences from work in March and April 2004.  At the October 2004 Board hearing, the Veteran testified that he has back pain and stiffness, for which he took medications, received injections, and wore a back brace.  He further testified that he missed work due to the back pain, and estimated that he missed approximately six or seven days of work each month.  A December 2004 "Offer of Modified Assignment" shows that the Veteran received a modified assignment of no lifting greater than 20 pounds.  In March 2005, the Veteran submitted an employee leave log showing numerous absences from work from April 2004 to October 2004, and that he had taken extensive leave without pay.  In April 2005, the Veteran reported that he was working only four to six hours per day due to his back pain.  In April 2007, he reported that, since October 2006, he had incapacitating episodes, documented with certificates of work status from his physicians, totaling seven weeks.  The first such episode lasted from October 3, 2006, through October 17, 2006.  See VA Form 21-4138, Statement in Support of Claim, received in April 2008.  In November 2014, the Veteran reported that his service-conducted lumbar spine disability is more severe than indicated in the VA examination reports of record.  He also took issue with certain aspects of the examinations, as discussed above.  See "Statement in reply to SSOC on lumbar spine," received in November 2014.

As to the issue of employability, in March 2005, the Veteran's supervisor, J. L., submitted a statement saying that the Veteran had been an outstanding employee except when it comes to attendance, as he has often missed work or had to leave early due to health problems.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployment, received in July 2007, the Veteran reported having a high school education with no further training, and having last worked full time on April 1, 2007 as a mail handler.  He indicated that he stopped working due to his service-connected depression and lower back, knees, and ankle disabilities.  On a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, received in September 2007, the Veteran's employer indicated that the Veteran's date last worked was April 20, 2007, and that he received a disability retirement because the employer was "unable to accommodate due to employee's restrictions per medical physician."  In December 2007, the Veteran's former supervisor, C. P., provided a statement in which he noted that the Veteran experienced increasing limitation and absenteeism due to physical and mental health issues.  In April 2010, another of the Veteran's former supervisors, C. H., submitted a statement in which he notes that the Veteran was always punctual prior to January 2004, but from January 2004 to March 2007 he missed "a lot of work (calling off) or leaving early."  C. P. further stated that the Veteran began experiencing difficulties at work as early as January 2004, and opined that "his prolonged employment should not be considered a reflection of his ability to function in a work environment."  In December 2010, the Veteran's former supervisors, C. P., submitted another statement in which he states the Veteran's behavior changed in January 2004, and that the Veteran's "last day of meaningful work was October 3, 2006."  The Veteran submitted two VA Forms 21-8940 in October 2014.  On one of the forms, he indicated that he became too disabled to work on April 4, 2005, due to lower back pain and major depression.  On the other form, he indicated that he became too disabled to work on April 3, 2005, due to "SVC connected disabilities."  On the latter form, he also indicated that his hours were reduced to 20 per week in April 2005 due to his depression.  In October 2014, the Veteran's former supervisor, C. H., submitted another statement in which he indicates that the Veteran was out of work from April 4, 2005, to July 11, 2005, due to a psychiatric admission and that, once he returned to work, he was isolated, worked alone, and was limited to two to three hours of work per day until October 2006, when he was suspended for having an altercation with another employee.

The private treatment records reveal that in August 2002 the Veteran reported lower back pain aggravated after moving furniture up a flight of stairs.  The Veteran indicated that the pain was aching in nature, and worse when walking or lying down, but he denied radiation or paresthesias.  On examination, he had limited range of motion, but the records do not include specific range-of-motion measurements.  In March 2003, he again reported back pain after "doing some pushing and pulling."  The pain was localized to the low back with no radiation, numbness, tingling, or weakness in the lower extremities.  He had full forward flexion, but decreased extension and lateral bending bilaterally due to pain.  Physical therapy records dated in March and April 2003 reflect complaints of lower back pain with pain on standing, walking, and sitting, resulting in moderate spasm with increased lordosis and reduced range of motion due to pain; however, the records do not include range-of motion measurements.  In December 2004, the Veteran reported re-injury of his back at work resulting in increased back pain, which radiated into the right thigh and knee, and periodic numbness in the right thigh and knee.  On examination, he had mild tenderness to the right lumbar region and central back with limited range of motion and limping on the right knee.  He had full strength on all testing, 75 percent of motion of forward flexion, 10 percent of motion on extension, 25 percent of motion on left side bend, and 25 percent motion on right side bend.  He released to return to work with limitations of no repetitive lifting over 25 pounds, no prolonged standing and/or walking longer than 45 minutes per hour, and no squatting and/or kneeling.  In October 2006, he reported back pain aggravated by a lifting injury at work two weeks prior.  He reported some numbness and pain in the lower extremities, but no bowel or bladder symptoms.  On examination, he had five out of five strength and 1+ reflexes, and negative straight-leg tests.  In December 2006, he reported low back pain that radiated into the lower extremities, but denied bowel and bladder symptoms.  On examination, he had a normal gait, five out of five strength in the lower extremities, 1+ reflexes in the lower extremities, and negative straight leg raising.  In January 2007, the Veteran again reported low back pain with numbness and tingling in the foot with prolonged sitting.  On examination, the Veteran had normal posture and gait and no paraspinal spasm, but with tenderness on palpation of the bilateral sacroiliac joints.  He was neurologically intact in the lower extremities to motor, sensory, and deep tendon testing, and negative testing of the sciatic nerve, femoral nerve, and piriformis.  In April 2007, he was positive for pain with lumbar flexion, extension, and lateral flexion, but had five out of five strength, normal sensation, and 1+ reflexes on examination.  He had positive straight-leg testing and walked with a mildly antalgic gait.  On an August 2008 spinal impairment questionnaire, the Veteran's orthopedic surgeon indicated that the Veteran has decreased forward flexion and extension of the lumbar spine, but did not provide range-of-motion measurements.

The VA treatment records reveal that the Veteran has reported lower back pain that radiates to the lower extremities.  He has been treated with physical therapy, medications, and injections.  In January 2004, the Veteran had an attending comprehensive assessment.  Examination revealed complaints of low back pain with positive straight-leg raise testing.  In July 2004, he had four to five out of five strength on all testing, reduced reflexes, and negative straight-leg raise testing.  In September 2004, he reported that the pain was no longer in his lower extremities, but rather was centralized to his lower back.  He had lumbar flexion to "about 90 degrees."  An October 2004 physical therapy note states that he demonstrated increased lumbar flexion over the prior visit, but does not provide range-of-motion measurements.  In August 2005, he reported numbness rating down his bilateral legs to all of his toes.  He had five out of five strength, but had diminished or absent reflexes on some testing.  In April 2007, he reported bilateral hip pain, and was observed to have an antalgic gait favoring the left side.  In January 2008, the Veteran was tender along the paraspinal muscles and had limited, painful range of motion; however, range-of-motion measurements were not provided.  In August 2009, he had five out of five strength and 2+ reflexes, and had intact sensation.  In April 2010, he reported increased pain in the previous eight to nine months.  Examination revealed flexion to 30 degrees with pain at 90 degrees.  In May 2011, he reported two years of fecal and urinary incontinence two to three times per day, which required sleeping every night with a pad.

The SSA records show that, in an April 2009 administrative law judge decision, the Veteran was found disabled for SSA purposes from March 2, 2007, based on severe impairments of traumatic arthritis; lumbar and cervical degenerative and discogenic disorders with chronic neck, back, shoulder and hip pain; carpal tunnel syndrome; hearing loss; hypertension; and major depressive disorder.  The decision reflects that the Veteran's age, education, and work experience were considered in reaching the conclusion that the Veteran was disabled for SSA purposes.

At the October 1999 VA examination, the Veteran reported pain, weakness, and stiffness that are aggravated by bending, lifting, and standing for long periods, and are alleviated by rest and taking Motrin.  Examination revealed no limitation in walking or standing, painful motion on bending, slight muscle spasms, and tenderness at L4-5.  The Veteran had flexion to 80 degrees, with pain noted at 70 degrees; extension to 30 degrees, with pain noted at 25 degrees; right lateral flexion to 40 degrees, with pain noted at 35 degrees; left lateral flexion to 40 degrees, with pain noted at 30 degrees; right rotation to 30 degrees, with pain noted at 25 degrees; and left rotation to 30 degrees, with pain noted at 20 degrees.

At the June 2003 VA examination, the Veteran reported pain that radiates to the lower extremities, stiffness, and numbness of the lower extremities.  He denied periods of incapacitation, but indicated that the condition resulted in two months' time lost from work.  The functional impairment due to the condition was described as difficulty lifting and bending.  The Veteran reported having been employed as a postal employee since 2000.  On examination, the Veteran's posture and gait were within normal limits.  The Veteran had flexion to 90 degrees, with pain noted at 90 degrees; extension to 35 degrees, with no pain noted; right lateral flexion to 40 degrees, with no pain noted; left lateral flexion to 40 degrees, with no pain noted; right rotation to 35 degrees, with no pain noted; and left rotation to 35 degrees, with no pain noted.  The examiner opined that the Veteran's range of motion of the spine is additionally limited by pain, and that the condition's major functional impact is pain.  However, the Veteran's functioning is not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Additionally, there is no ankylosis of the spine.  Neurological testing revealed motor and sensory functioning within normal limits.  The examiner described the Veteran's subluxation of the lumbar spine as "mild" in severity.

At the February 2006 VA examination, that he has excruciating pain down the right leg after sitting for about 20 minutes, and has relief of the pain upon standing.  He indicated that he worked fulltime, but was having a difficult time doing so due to pain in his low back and right leg.  He reported flare-ups involving increased pain, fatigue, weakness, and incoordination, and that he had several incapacitating episodes during the prior twelve months, which involve him having to go home after work and rest for at least a day.  On examination, the Veteran had no paraspinal spasm or muscle weakness.  He did have tenderness to palpation over the bilateral lower lumbar paraspinal musculatures.  He had positive straight-leg raise testing on the right, but negative testing on the left.  Sensory and motor examination revealed sensory deficits in the right lower extremity.  He had five out of five motor strength and 2+ reflexes.  The Veteran had forward flexion to 65 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right rotation to 20 degrees; and left rotation to 20 degrees.  He had pain throughout motion testing.  The examiner opined that, following repetitive use, the Veteran would have increased pain, fatigue, and weakness, but that there would be no additional limitation of motion due to such increased symptoms.

At the August 2007 VA examination, the Veteran reported daily back pain of a dull nature that radiates down his legs.  He further reported stiffness four to five times a week and numbness that goes to his toes.  He indicated that he uses a back brace and cane due to the pain, but he did not have either of the devices at the examination.  He denied flare-ups, and reported that he treats his back pain with Percocet and Tylenol, which occasionally help.  In terms of functional impact, the Veteran said that his back pain prevented him from standing for long periods such that he was on leave without pay from work since April 2007.  The examiner noted that the Veteran reported five episodes of incapacitation due to his lumbar spine disability, each lasting from several days to several weeks, from October 3, 2006, through April 2007, and that the episodes described coincided with certificates of return to work found in the Veteran's claims file.  Examination revealed five out of five strength, negative straight-leg testing, and no muscle atrophy.  The Veteran was grossly intact to light touch, pinprick, and temperature on neurologic testing.  He had no spasm, but was tender to palpation in the lower lumbar region and the bilateral paravertebral muscle area.  The Veteran had forward flexion from 0 to 66 degrees with pain from 48 degrees; extension from 0 to 25 degrees with terminal pain at 25 degrees; left lateral flexion from 0 to 33 degrees with terminal pain at 33 degrees; right lateral flexion from 0 to 24 degrees with terminal pain at 24 degrees; and left and right lateral rotation from 0 to 30 degrees with terminal pain at 30 degrees.  Following three repetitions, the Veteran had increased pain with motion, but he had no fatigue, weakness, lack of endurance, or coordination, and the increased pain did not result in additional limitation of motion.

At the December 2007 VA examination, the Veteran reported pain that radiates to the lower extremities, weakness, and stiffness, as well as numbness in the lower extremities.  The pain is elicited by physical activity and stress and relieved by rest and medications, and at times requires bed rest and prevents the Veteran from bending, extending, or rotating.  The pain is aggravated by sitting, increased walking, bending, stooping, reaching, and turning.  His treatment includes spinal injections, medications, use of a TENS unit, and use of a back brace and a cane.  He reported that, over the prior year, he had seven periods of incapacitation totaling 49 days, during which his physicians recommended bed rest.  He also reported daily flare-ups in his pain.  On examination, his posture was within normal limits, but his gait was abnormal with small steps and a limp.  The Veteran had flexion to70 degrees, with pain noted at 60 degrees; extension to 10 degrees, with pain noted at 10 degrees; right lateral flexion to 15 degrees, with pain noted at 15 degrees; left lateral flexion to 15 degrees, with pain noted at 15 degrees; right rotation to 30 degrees, with pain noted at 30 degrees; and left rotation to 30 degrees, with pain noted at 30 degrees.  Following repetitive-use testing, the Veteran had additional pain, weakness, and incoordination, but did not have additional loss of motion.  The Veteran did not have motor weakness, but did have sensory deficit of the right lateral foot.  The examiner noted that the Veteran has IVDS that causes erectile dysfunction, but that does not cause any bowel or bladder dysfunction.  The examiner opined that the Veteran is totally disabled from working and is functionally impaired in his activities of daily living due to his service-connected disabilities.

At the November 2009 VA examination, the Veteran reported pain in his lower back and lower extremities that begins often without warning and can be exacerbated by physical activity and stress.  He indicated that during flare-ups, he cannot walk, sit, or stand for long periods, and cannot bend at the waist.  He indicated that over the previous twelve months he had incapacitating episodes for 56 days, during which his physicians recommended bed rest.  The Veteran estimated that he can walk 100 to 200 feet, which takes five minutes to accomplish.  He also indicated that he has experienced falls due to the spine condition.  He reported associated symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness with weakness in the leg and foot.  He also endorsed erectile dysfunction, extensive fecal leakage that does not require a pad, and bladder problems.  He reported that he urinates five times per day at intervals of every hour and awakes three times per night to urinate.  On examination, the Veteran did not have muscle spasm, but did have tenderness.  The Veteran's spinal contour was preserved, there was no guarding of movement or weakness, his muscle tone and musculature were normal, and he had negative straight-leg testing bilaterally.  There was no ankylosis of the thoracolumbar spine.  The Veteran had flexion to 75 degrees, with pain noted at 75 degrees; extension to 10 degrees, with pain noted at 10 degrees; right lateral flexion to 30 degrees, with no pain noted; left lateral flexion to 20 degrees, with pain noted at 20 degrees; right rotation to 30 degrees, with pain noted at 20 degrees; and left rotation to 25 degrees, with pain noted at 25 degrees.  Following repetitive-use testing, the Veteran had additional pain, fatigue, and lack of endurance, but did not have any additional loss of motion in any aspect of thoracolumbar spine range of motion.  Neurological examination revealed no sensory deficits from L1 through S1 and no motor weakness.  The Veteran had 2+ reflexes.

At the March 2010 VA examination, the Veteran reported that, upon leaving the military, he worked for an airline company, and then secured a job with the post office.  He did not report incapacitating episodes during the previous twelve months due to his low back.  He reported using a cane and estimated that he could walk 300 feet and lift 10 pounds.  He reported pain in the middle of the back that sometimes radiates to the buttocks and down to below the knee.  On examination, the Veteran appeared healthy-looking and was not in acute pain.  He walked without a limp, though slowly.  He had flexion to 60 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right rotation to 35 degrees; and left rotation to 35 degrees.  Following repetitive-use testing, he did not have additional pain, fatigue, weakness, lack of endurance, instability, or incoordination.  The Veteran had diminished knee and ankle reflexes.  He had no loss of sensation in his lower extremities, and had five out of five motor strength in his lower extremities.

At the October 2013 VA examination, the Veteran did not report flare-ups that impact the function of the thoracolumbar spine.  He had flexion to 75 degrees, with pain noted at 75 degrees; extension to 20 degrees, with pain noted at 20 degrees; right lateral flexion to 30 degrees or greater, with no pain noted; left lateral flexion to 30 degrees or greater, with no pain noted; right rotation to 30 degrees or greater, with no pain noted; and left rotation to 30 degrees or greater, with no pain noted.  Following repetitive-use testing, the Veteran did not have any additional loss of motion in any aspect of thoracolumbar spine range of motion.  He did not have localized tenderness, guarding, or muscle spasm of the thoracolumbar spine.  He had five out of five motor strength and 2+ reflexes on all tests.  He did not have muscle atrophy.  All sensory tests were normal, and straight-leg testing was negative bilaterally.  The Veteran did not have any radicular pain or any other signs or symptoms of radiculopathy.  He also did not have any other neurological abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems.  The examiner noted that the Veteran retired from work in 2006 due to his low back disability, but that his activities of daily living are "OK" despite the condition.  The examiner opined that the numbness the Veteran experiences in his legs when he sits is postural rather than neurological, as he recovers from the numbness when the pressure on his legs is relieved.

At the May 2014 VA examination, the Veteran reported constant pain in the lower back with pain going down from his buttocks to his toes.  The pain is severe with activity, and he develops numbness in his legs if he stands or sits for a long time.  As to incontinence of bowel or bladder, he reported that sometimes he must relieve himself immediately and must know where the restrooms are, but the does know when he has to go and never has an accident without knowing it.  The examiner therefore concluded that the Veteran has urgency rather than incontinence, but the examination report does not include a description of the severity of the Veteran's urgency.  The Veteran did not report that flare-ups impact the function of his thoracolumbar spine,  On examination, the Veteran had flexion to 75 degrees, with pain noted at 75 degrees; extension to 20 degrees, with pain noted at 20 degrees; right lateral flexion to 30 degrees or greater, with no pain noted; left lateral flexion to 30 degrees or greater, with no pain noted; right rotation to 30 degrees or greater, with no pain noted; and left rotation to 30 degrees or greater, with no pain noted.  Following repetitive-use testing, the Veteran did not have any additional loss of motion in any aspect of thoracolumbar spine range of motion.  He did not have localized tenderness, guarding, or muscle spasm of the thoracolumbar spine.  He had five out of five motor strength and 2+ reflexes on all tests.  He did not have muscle atrophy.  Sensory tests were normal, except that the Veteran had decreased sensation to light touch in the right lower leg/ankle.  Straight-leg testing was negative bilaterally.  The Veteran had radicular pain, described as intermittent pain and numbness in the right lower extremity.  The examiner opined that the radiculopathy was "mild" in severity.  The Veteran did not have ankylosis of the spine.  He also did not have any other neurological abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems.  The examiner opined that an accurate estimate could not be provided as to the loss of range of motion during flare-ups without resorting to mere speculation.  As a rationale for that opinion, the examiner explained that the degree of range or motion is determined objectively by a clinical provider, and the measurements cannot be determined without direct contact with the Veteran.

Analysis - Initial Rating for Subluxation of the Lumbar Spine Prior to October 3, 2006

The Veteran's service-connected lumbar spine disability was rated as 20 percent disabling from April 1, 1999, through October 3, 2006, based on limited motion.  For the Veteran to be entitled to a rating in excess of 20 percent during the period from April 1, 1999, through September 22, 2002, the record must show that he had ankylosis of the spine; severe limitation of motion of the lumbar spine; severe, recurrent attacks with little intermittent relief; or  severe, recurrent attacks of IVDS with little intermittent relief; or pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of disease disc and with little intermittent relief.  38 C.F.R. § 4.71a, DCs 5286, 5289, 5292, and 5293 (2002).  Such manifestations are not shown in the evidence of record dating during that period.  Specifically, there is no indication that the Veteran had ankylosis of any portion of the spine during that period.  In addition, there is no indication that the Veteran had severe, recurrent attacks of IVDS with little intermittent relief.  Rather, the record shows that the Veteran was able to maintain employment during that period, first as an airline employee and then as a postal employee, and that he did not report incapacitating episodes resulting in, for example, missed work.  Furthermore, the only range-of-motion measurements for the Veteran's thoracolumbar spine during that period were taken at the October 1999 VA examination.  Those measurements do reflect limited, painful range-of-motion, but the Board finds that the limitation shown was not severe in nature when compared to the normal ranges of motion described in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) (2015).  As such, the Board finds that the record does not show that the Veteran met or most closely approximated the criteria for a rating in excess of 20 percent for the period from April 1, 1999, to September 22, 2002.

For the period from September 23, 2002, to September 25, 2003, a rating in excess of 20 percent is also available where there are incapacitating episodes having a total duration of at least four weeks during the past twelve months.  Here, there is no indication that the Veteran had ankylosis of any portion of the spine during that period.  In addition, there is no indication that the Veteran had severe, recurrent attacks of IVDS with little intermittent relief, or that he had any incapacitating episodes due to IVDS, as defined in 38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  Rather, the first episode of incapacitation meeting that definition did not begin until October 3, 2006.  Furthermore, the two range-of-motion measurements for the Veteran's thoracolumbar spine taken during that period do not show severe limitation.  Specifically, the Veteran had full forward flexion and decreased extension and lateral bending due to pain at the March 2003 private office visit.  The office visit does not indicate the degree to which the Veteran's extension and lateral bending were limited.  Therefore, the March 2003 office visit does not show that the Veteran was severely limited in his thoracolumbar spine range of motion.  In addition, at the June 2003 VA examination, he had painful, but not limited, range-of-motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) (2015).  As such, the Board finds that the record does not show that the Veteran met or most closely approximated the criteria for a rating in excess of 20 percent for the period from September 23, 2002, to September 25, 2003.

For the period from September 26, 2003, through October 2, 2006, a rating in excess of 20 percent is further available where there is forward flexion of the thoracolumbar spine to 30 degrees or less.  In this case, there is no indication that the Veteran had ankylosis of any portion of the spine during that period.  In addition, there is no indication that the Veteran had severe, recurrent attacks of IVDS with little intermittent relief, or that he had any incapacitating episodes due to IVDS, as defined in 38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  Rather, the first episode of incapacitation meeting that definition did not begin until October 3, 2006.  Furthermore, the range-of-motion measurements for the Veteran's thoracolumbar spine taken during that period do not show severe limitation of forward flexion or forward flexion to 30 degrees or less.  Specifically, the Veteran had forward flexion to "about 90 degrees" at the September 2004 VA treatment visit.  Although he had limited range of motion at a December 2004, such limitation cannot be considered "severe" when compared to the normal ranges of motion described in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) (2015).  At the February 2006 VA examination he had forward flexion to 65 degrees.  The Board does not find the degree of limitation demonstrated at the February 2006 VA examination to be considered "severe" when compared to the normal ranges of motion described in the regulations.  As such, the Board finds that the record does not show that the Veteran met or most closely approximated the criteria for a rating in excess of 20 percent for the period from September 26, 2003, through October 2, 2006.

The Board has considered whether the Veteran was entitled to a higher initial rating during the period from April 1, 1999, to October 2, 2006, under the criteria set forth in DeLuca, 8 Vet. App. 202.  In this case, although the June 2003 VA examiner opined that the Veteran's range of motion of the spine is additionally limited by pain, such opinion is not supported by the findings on examination.  Furthermore, the June 2003 VA examiner described the Veteran's subluxation of the lumbar spine as "mild" in severity, which is consistent with the Veteran's 20 percent rating for the disability.  Moreover, testing conducted at the October 1999 and February 2006 VA examinations does not reflect additional functional loss due to pain, fatigability, incoordination, pain on movement, or weakness.  The February 2006 VA examiner opined that, following repetitive use, the Veteran would have increased pain, fatigue, and weakness, but that there would be no additional limitation of motion due to such increased symptoms.  Thus, although the Veteran experiences pain with motion and additional symptoms with repetitive use over time, such symptoms do not produce additional functional loss such that the Veteran's service-connected lumbar spine manifests to a degree that more nearly approximated the criteria for a higher disability rating under the relevant rating criteria during the period from April 1, 1999, to October 2, 2006.  See DeLuca, 8 Vet. App. 202.  Accordingly, the Board finds that the Veteran's pain and other symptoms did not impair the Veteran's functioning to a degree such that the severity of his service-connected lumbar spine disability more closely approximate that contemplated by the higher rating criteria.  See Mitchell, 25 Vet. App. 32.

The Board has also considered the Veteran's contentions.  Specifically, the Veteran has contended that he should be awarded a higher rating based on incapacitating episodes due to IVDS prior to October 3, 2006.  See, e.g., VA Form 21-4138, received in April 2009; "Statement in reply to SSOC on lumbar spine," received in November 2014.  However, as noted above, the record does not show that the Veteran had any incapacitating episodes due to IVDS with little intermittent relief, or that he had any incapacitating episodes due to IVDS on or after September 23, 2002, as defined in 38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  As discussed above, the evidence does not show that the Veteran had an incapacitating episode of IVDS, as defined in the regulations, until October 3, 2006.  The Veteran has also argued that the 60 percent rating awarded from October 3, 2006, should extend back to the date he was first awarded a TDIU, as such award shows that he was unable to work from that date.  However, a review of the record shows that the award for a TDIU from April 5, 2005, is based on a psychiatric admission that began on that date and that eventually led to the Veteran working less than fulltime.  The 60 percent rating for the service-connected lumbar spine disability, on the other hand, was awarded from October 3, 2006, because that is the first date on which the record shows that the Veteran had an incapacitating episode due to IVDS, as defined in 38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  As there is no indication in the record that the Veteran had an incapacitating episode due to IVDS prior to October 3, 2006, there is no basis in the record for finding that the 60 percent rating should be extended back to April 5, 2005.

The Board notes that the Veteran is competent to provide evidence about pain and other symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds him credible in his belief that he is entitled to higher initial ratings.  However, the Board attaches greater probative value to the findings of the competent medical providers found in the medical evidence of record.  As discussed above, those findings do no support the Veteran's contentions that he is entitled to a higher initial rating during the period from April 1, 1999, to October 2, 2006.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis prior to October 3, 2006.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability prior to October 3, 2006, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the Schedule for the disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the relevant rating criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information).  Thus, the Veteran's pain, stiffness, aching, and other such subjective symptoms are contemplated by the schedular rating assigned prior to October 3, 2006.  Furthermore, the relevant rating criteria provide for higher ratings for more severe manifestations.  However, as noted above, the criteria for those higher ratings have not been met in this case.  The Board notes that the Veteran's service-connected lumbar spine disability was manifested by neurological abnormalities, including radiating pain and numbness, during the period from April 1, 1999, to October 2, 2006.  The relevant rating criteria state that such abnormalities are to be rated separately.  See 38 C.F.R. § 4.71a, DCs 5235 through 5243, Note (1) (2015).  The Board has considered the separate ratings for those manifestations, as discussed more fully below.

The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran has stated, and the record shows, that the service-connected lumbar spine disability affects his ability to stand and walk for extended periods, bend, and squat.  The symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his schedular rating prior to October 3, 2006.  Therefore, referral for extra-schedular consideration is not warranted.

The Board therefore finds that the criteria for an initial rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability were not met at any time during the period from April 1, 1999, to October 2, 2006.  Accordingly, there is no basis for staged rating of the Veteran's service-connected lumbar spine disability during that period pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating during that period, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis - Initial Rating for Subluxation of the Lumbar Spine from October 3, 2006

Since October 3, 2006, the Veteran's service-connected lumbar spine disability has been rated as 60 percent disabling under 38 C.F.R. § 4.71a, DC 5243.  Initially, the Board observes that, consistent with the RO's findings in awarding the 60 percent rating, the record shows October 3, 2006, to be the date the Veteran first experienced an incapacitating episode of IVDS, as defined in the regulations.  Specifically, the record indicates that the Veteran was provided a doctor's note excusing him from work from October 3, 2006, through October 17, 2006, due to his service-connected lumbar spine disability.  Thereafter, the Veteran was provided doctor's notes excusing him from work for several more periods.  Although the Veteran may have missed work prior to October 3, 2006, due to the service-connected lumbar spine disability, the record does not show that such missed work was accompanied by bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1) (2015)

For the Veteran to be entitled to a rating in excess of 60 percent during the period from October 3, 2006, the record must show that he had complete ankylosis of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type); or unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5286 (2002); 38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  In this case, the Veteran does not contend, and the record does not show that the Veteran had ankylosis of any portion of the spine at any time during the relevant rating period.  As such, a rating in excess of 60 percent was not warranted at any time from October 3, 2006.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis during the period from October 3, 2006.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the Schedule for the disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the relevant rating criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information).  Thus, the Veteran's pain, stiffness, aching, and other such subjective symptoms are contemplated by the schedular rating assigned from October 3, 2006.  Furthermore, the relevant rating criteria provide for higher ratings for more severe manifestations.  However, as noted above, the criteria for those higher ratings have not been met in this case.  The Board notes that the Veteran's service-connected lumbar spine disability was shown to be manifested by neurological abnormalities, including erectile dysfunction, and radiating pain and numbness during the period since October 3, 2006.  The record also shows that the service-connected lumbar spine disability may have been manifested in urinary and fecal incontinence during the period since October 3, 2006.  The relevant rating criteria state that such abnormalities are to be rated separately.  See 38 C.F.R. § 4.71a, DCs 5235 through 5243, Note (1) (2015).  The Board has considered the separate ratings for the erectile dysfunction and/or the radiating pain and numbness, as discussed more fully below.  In addition, the Board herein remands the issues of entitlement to a separate compensable disability rating for voiding dysfunction and entitlement to a separate compensable disability rating for bowel dysfunction.  Thus, those manifestations have been considered.

The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran has stated, and the record shows, that the service-connected lumbar spine disability affects his ability to stand and walk for extended periods, bend, and squat.  The symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his schedular rating from October 3, 2006.  Therefore, referral for extra-schedular consideration is not warranted.

The Board therefore finds that the criteria for a rating in excess of 60 percent for the Veteran's service-connected lumbar spine disability were not met at any time during the period since October 3, 2006.  Accordingly, there is no basis for staged rating of the Veteran's service-connected lumbar spine disability during that period pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating during that period, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).

Analysis Other Rating Considerations

The Veteran was provided a separate 20 percent rating for right lower extremity radiculopathy, associated with subluxation of the lumbar spine with degenerative changes, from March 27, 2003, through October 2, 2006.  From October 3, 2006, the Veteran's radicular symptoms were considered in awarding the 60 percent rating based on incapacitating episodes under IVDS, and the Veteran was not provided a separate rating for the right lower extremity radiculopathy.  See Rating Decision, dated March 10, 2008.  The Veteran did not timely appeal the RO's decision to award a single 60 percent rating in consideration of both the service-connected lumbar spine disability and the associated right lower extremity radiculopathy.  Therefore, from October 3, 2006, the Veteran's right lower extremity radiculopathy is compensated through his 60 percent rating for the service-connected lumbar spine disability, and the Board will consider whether the Veteran was entitled to a separate rating in excess of 20 percent for the right lower extremity radiculopathy, associated with subluxation of the lumbar spine with degenerative changes, from March 27, 2003, through October 2, 2006.  See 38 C.F.R. § 4.71a, DCs 5235 through 5243, Note (1) (2015).

The Veteran's right lower extremity radiculopathy was rated under 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, a 20 percent rating is assigned when there is moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned when there is moderately severe incomplete paralysis; a 60 percent rating is assigned when there is severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is assigned when there is complete paralysis such that the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  The term "incomplete paralysis" is present when there is a degree of lost or impaired function substantially less than the typical picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC 8520.

In this case, the record shows that, during the period from March 27, 2003, through October 2, 2006, the Veteran's right lower extremity radiculopathy manifested in wholly sensory symptoms.  Specifically, the Veteran reported pain and numbness in his right lower extremity.  At the June 2003 VA examination, neurological testing revealed motor and sensory functioning within normal limits.  At the February 2006 VA examination, the Veteran had full strength and normal reflexes in the right lower extremity.  At no time during the period from March 27, 2003, through October 2, 2006, did the Veteran complain of or was the Veteran observed to have the sort of neurological symptoms described in the criteria for an 80 percent rating under DC 8520, to include paralysis of any portion of the right lower extremity.  In that regard, the Board notes that the Veteran has demonstrated limited flexion of the right knee.  However, such limitation has been medically attributed to the Veteran's degenerative joint disease of the right knee, for which he has been service connected and separately compensated, rather than to any neurologic abnormality.  Therefore, such manifestation is not for consideration in rating the Veteran's right lower extremity radiculopathy.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  There is also no indication that the Veteran's disability picture warrants the assignment of an extra-schedular rating as his symptoms, to include pain and numbness, are expressly contemplated by the rating criteria.  See Thun, 22 Vet App 111.  As the Veteran's right lower extremity radiculopathy was manifested in wholly sensory symptoms, the disability may be rated, at most, at the moderate level, which would be 20 percent.  Thus, a rating in excess of 20 percent was not warranted at any time during the period from March 27, 2003, through October 2, 2006.  38 C.F.R. § 4.124a, DC 8520.  38 C.F.R. § 4.124a, DC 8520.

The Veteran has also been service connected for erectile dysfunction associated with the service-connected lumbar spine disability.  Erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent rating is warranted where there is deformity of the penis with loss of erectile power.  Otherwise, the rating is noncompensable.  In this case, the record shows that the Veteran's erectile dysfunction is manifested by loss of erectile power.  However, the record does not show that the disability is manifested by deformity of the penis.  In light of the objective findings on clinical examination and in the treatment records, there is no factual basis for a compensable rating for erectile dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  There is also no indication that the Veteran's disability picture warrants the assignment of an extra-schedular rating as his symptoms, to include loss of erectile power, are expressly contemplated by the rating criteria.  See Thun, 22 Vet App 111.  In addition, the Veteran has been granted SMC for loss of a creative organ.  See 38 C.F.R. § 3.350(a)(1).  Therefore, consideration of whether that benefit may be awarded is not necessary.  Accordingly, the Board finds that the criteria for a separate compensable rating for the Veteran's erectile dysfunction have not been met at any time during the rating period.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Analysis - TDIU Prior to April 5, 2005

The Veteran has been awarded a TDIU from April 5, 2005.  He seeks entitlement to a TDIU prior to that date.  A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

In this case, from April 1, 1999, through March 26, 2003, the Veteran was service connected for subluxation of the lumbar spine, rated as 20 percent disabling; left knee strain, rated as 10 percent disabling; right ankle injury, rated as 10 percent disabling; right shoulder strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; residuals of left ankle injury, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  The Veteran's combined rating during that period was 50 percent.  From March 27, 2003, through March 9, 2005, the Veteran was additionally service connected for right lower extremity radiculopathy, rated as 20 percent disabling.  His combined rating during that period was 60 percent.  From March 10, 2005, through April 4, 2005, he was additionally service connected for depressive disorder, rated as 70 percent disabling.  His combined rating during that period was 90 percent.  Thus, the Veteran did not meet the percentage requirements described in 38 C.F.R. § 4.16(a) from April 1, 1999, through March 9, 2005.  Nevertheless, the Board will consider whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation such that referral for consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16(b).

As summarized above, the record shows that, following his separation from service, the Veteran worked as an airline employee and then as a postal worker.  On the July 2007 VA Form 21-8940, the Veteran indicated that he last worked fulltime on April 1, 2007.  On the September 2007 VA Form 21-4192, the Veteran's employer indicated that the Veteran's date last worked was April 20, 2007.  On the October 2014 VA Forms 21-8940, the Veteran indicated that he became too disabled to work on April 4, 2005, and April 3, 2005.  C. H. and C. P. both indicated in their multiple statements that the Veteran began having difficulties with work attendance sometime in 2004.  In his December 2010 statement, C. P. indicated that the Veteran's last day of meaningful work was in October 2006.  In his October 2014 statement, C. H. indicated that the Veteran was out of work from April 4, 2005, to July 11, 2005, and that once he returned to work, he was isolated, worked alone, and was limited to two to three hours of work per day until October 2006, when he was suspended for having an altercation with another employee.

Accordingly, the record shows that the Veteran was employed from April 1, 1999, through April 4, 2005, first as an airline employee and then as a postal worker.  Although he started experiencing difficulties with work attendance beginning in 2004, he continued to be employed fulltime through April 4, 2005.  Of note, the Veteran reported on the July 2007 VA Form 21-8940 that he earned over $40,000 in 2005, and his employer indicated on the September VA Form 21-4192 that the Veteran earned over $38,000 during the twelve months preceding his date of last employment.  Such earnings constitute substantially gainful activity.

The record shows that on April 5, 2005, the Veteran was admitted for psychiatric treatment.  The November 2014 rating decision reflects that that admission, along with the subsequent reduction in the Veteran's work hours and duties, was the basis for awarding a TDIU from April 5, 2005.  Thus, through April 4, 2005, the Veteran's service-connected disabilities did not prevent him from securing or following his employment as an airline employee and postal worker.  In Accordingly, the record does not show that, at any time during the relevant period prior to April 5, 2005, did the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation.  Referral for consideration of entitlement to a TDIU on an extra-schedular basis during the period when the percentage requirements were not met is therefore not warranted.

The Board acknowledges that, on the October 2014 VA Forms 21-8940, the Veteran reported different days as being his dates last worked.  Specifically, on one form he reported April 3, 2005, as his date last worked, and on the other form he reported April 4, 2005, as that date.  However, the Board finds April 4, 2005, to be the appropriate date last worked and, therefore, April 5, 2005, to be the appropriate date for the award of a TDIU, as such is consistent with the medical records, which show that the Veteran's psychiatric admission began on April 5, 2005.  In that regard, the Board notes that awarding a TDIU from April 4, 2005, rather than from April 5, 2005, would not result in the payment of additional benefits to the Veteran.

The Board therefore finds that the criteria for a TDIU were not met at any time during the relevant period prior to April 5, 2005.  As the preponderance of the evidence is against the award of a TDIU prior to April 5, 2005, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).

Analysis - SMC at the Housebound Rate Prior to April 5, 2005

The Veteran has been awarded SMC at the housebound rate from April 5, 2005.  He seeks entitlement to SMC at the housebound prior to that date.

SMC is provided under 38 U.S.C.A. § 1114(s) if a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran is permanently housebound when he or she is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(i).

A TDIU rating predicated on one disability, although perhaps not ratable at the schedular 100 percent level, when considered together with another disability separately rated at 60 percent or more warrants SMC under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  The TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement under 38 U.S.C.A. § 1114(s) must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits.  Id.  In addition, the direction to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) is specifically limited to TDIU ratings and is not for application in the context of the total rating requirement for SMC housebound criteria.  Id.

As discussed above, prior to April 5, 2005, the Veteran did not have a single service-connected disability rated as 100 percent, and was not in receipt of a TDIU predicated on one disability.  As such one of those two benefits is required for SMC at the housebound rate to be granted, the Board concludes that the preponderance of the evidence is against the Veteran's claim for SMC at the housebound rate prior to April 5, 2005.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased initial rating for subluxation of the lumbar spine with degenerative changes, currently rated as 20 percent disabling from April 1, 1999, to October 2, 2006, and as 60 percent disabling from October 3, 2006, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to April 5, 2005, is denied.

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) prior to April 5, 2005, is denied.


REMAND

The Board finds that the issues of entitlement to a separate compensable disability rating for voiding dysfunction associated with the service-connected lumbar spine disability and entitlement to a separate compensable disability rating for bowel dysfunction associated with the service-connected lumbar spine disability must be remanded for further evidentiary development prior to appellate review.

As summarized in the above decision, the record shows that the Veteran has reported urinary and bowel dysfunction, and that such symptoms may be neurologic abnormalities associated with the service-connected lumbar spine disability.  Any objective neurologic abnormalities associated with a service-connected spine disability, including, but not limited to, bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5237 through 5243, Note (1) (2015).  In this case, the Board finds that the evidence of record is inadequate for purposes of rating the Veteran's reported urinary bowel dysfunction.  In particular, although the medical treatment records and VA examinations reports of record document the Veteran's reported bladder and bowel symptoms, to include some statements as to the severity and frequency of such symptoms, the evidence of record does not include competent evidence showing that such symptoms are indeed due to the service-connected lumbar spine disability.  Furthermore, the evidence of record lacks the specificity necessary to address the relevant rating criteria for such symptoms.  See 38 C.F.R. § 4.114, DC 7332; 38 C.F.R. § 4.115b, DC 7517.  Therefore, the Board finds that the matters must be remanded so that the Veteran may be provided a VA examination specifically addressing his reported urinary and bowel dysfunction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to evaluate the nature and severity of the Veteran's reported urinary and bowel associated with the service-connected lumbar disability.  The record and a copy of this Remand must be furnished to and reviewed by the examiner.   The examiner must indicate that the record was reviewed.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's reported urinary dysfunction and/or bowel dysfunction is/are neurologic abnormalities associated with the service-connected lumbar spine disability.

The examiner should elicit from the Veteran a detailed medical history of the reported urinary and bowel associated with the service-connected lumbar disability.  The examiner is to comment on the severity of the Veteran's urinary and bowel dysfunction since April 1, 1999, based on the review of the record, the Veteran's medical history reported at the examination, and on the in-person examination of the Veteran.  As to the reported urinary dysfunction, the examiner should state whether the Veteran had or has urinary leakage, urinary frequence, or voiding obstruction.  If there is urinary leakage, the examiner should state whether the Veteran uses absorbent materials and/or an appliance and, if so, the frequency at which the absorbent materials must be changed.  If there is urinary frequency, the examiner should state the Veteran's daytime voiding interval and the number of times he awakens to void at night.  See 38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).  As to the reported bowel dysfunction, the examiner should state whether there is leakage and/or involuntary bowel movement and, if so, state the frequency of such symptoms and whether wearing a pad is necessary.  See 38 C.F.R. § 4.115b, Diagnostic Code 7517.

The examiner must provide an appropriate rationale for any opinion given.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether separate ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


